Citation Nr: 1003954	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-24 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

1.  Entitlement to service connection for plantar warts.

2.  Entitlement to service connection for pes planus with 
associated plantar lesions.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1984 to 
August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which granted service connection 
for a left knee scar, assigning a noncompensable evaluation, 
and denied service connection for hammer toes, bunions, and 
plantar warts with flat feet.  In October 2006 and 
November 2006, the Veteran submitted notices of disagreement 
(NODs) for all of the issues.  He subsequently perfected his 
appeals in June 2007.

In March 2009, the Veteran presented sworn testimony during a 
Travel Board hearing in Boston, Massachusetts, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's claims 
file.

At the March 2009 hearing, the Veteran withdrew his appeals 
for an increased rating for a left knee scar and service 
connection for hammer toes and bunions.  Thus, these issues 
are no longer before the Board and will not be addressed 
further herein.

While the RO adjudicated the Veteran's claim as plantar warts 
with flat feet, the medical evidence of record appears to 
favor treatment of plantar warts and pes planus as two 
separate issues.  Thus, the Board has recharacterized the 
issues above.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that plantar warts are the result of a disease or injury in 
active duty service.

2.  The Veteran's currently diagnosed pes planus with 
associated plantar lesions are the result of a disease or 
injury in service. 


CONCLUSIONS OF LAW

1.  Plantar warts were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  Pes planus with associated plantar lesions were incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

As to the claim of entitlement to service connection for pes 
planus with associated plantar lesions, that claim has been 
granted, as discussed below.  As such, the Board finds that 
any error related to the VCAA on that claim is moot.  See 38 
U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claim of entitlement to service 
connection for plantar warts, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Prior to initial 
adjudication of the Veteran's claim, a letter dated in 
March 2006 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio at 187.

Further, a January 2007 letter informed the Veteran of how VA 
determines the appropriate disability rating or effective 
date to be assigned when a claim is granted, consistent with 
the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's VA treatment records are in the 
file.  Private treatment records identified by the Veteran 
have been obtained, to the extent possible.

In September 2006, the Veteran was informed that his complete 
service treatment records could not be located.  In a case 
such as this where the Veteran's service records are 
incomplete, the Board's obligation to explain its findings 
and conclusions, and to carefully consider the benefit-of-
the-doubt doctrine, is heightened.  See O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The Board notes, however, that 
O'Hare does not create a presumption that the missing 
treatment records would, if they still existed, necessarily 
support the Veteran's claim.

Case law does not establish a heightened "benefit of the 
doubt" when the Veteran's service treatment records have 
been destroyed, only heightened duties of the Board to 
consider the applicability of the benefit-of-the-doubt 
doctrine, to assist the Veteran in developing the claim, and 
to explain its decision.  See Ussery v. Brown, 8 Vet. App. 64 
(1995).  Similarly, the case law does not lower the legal 
standard for proving a claim for service connection.  Rather, 
it increases the Board's obligation to evaluate and discuss 
in its decision all of the evidence that may be favorable to 
the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In fulfilling its heightened obligation, VA requested that 
the Veteran submit any service records or other relevant 
documents that he possessed and informed him of alternative 
documents that may serve as substitutes for service treatment 
records.  See Letters from RO, May 2006, September 2006.  At 
his March 2009 hearing, the Veteran submitted additional 
service treatment records, including a February 1992 report 
of medical history, and indicated that he did not have any 
other service treatment records in his possession.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

As discussed more fully below, the record does not reflect 
that the Veteran has a current diagnosis of plantar warts.  
The only medical evidence of record that discusses plantar 
warts is an August 2004 private treatment record that notes 
possible plantar warts.  Despite subsequent podiatric 
treatment, there is no confirmation of this diagnosis.  As 
the recent podiatric treatment records are absent of a 
diagnosis of plantar warts and the August 2004 private 
treatment record gives only a possible diagnosis, the Board 
finds that the preponderance of the medical evidence is 
against a current diagnosis of plantar warts.  An examination 
is not required.  See McLendon, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds.

II. Merits of the Claims

The Veteran alleges that he currently suffers from plantar 
warts and pes planus with associated lesions as a result of 
his active military service.  Specifically, he claims that he 
first experienced symptoms related to his feet while in 
service.  He, therefore, believes that service connection is 
warranted.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  
However, that an injury or disease occurred in service is not 
enough; there must also be a chronic disability resulting 
from that injury or disease.  If there is no showing of the 
chronic disability during service, then a showing of 
continuous symptoms after service is required to support a 
finding of chronicity.  See 38 C.F.R. § 3.303(b) (2009).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (2009).

In order to establish service connection for a disability, 
there must be (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A. Plantar Warts

A review of the medical evidence of record does not show the 
Veteran has a current diagnosis of plantar warts.  
Specifically, the evidence of record includes multiple VA 
podiatric treatment records, dated from November 2006 to 
February 2009.  While these treatment records reflect 
diagnoses of bilateral pes planus, bilateral hammertoes, 
calluses, and nucleated, fibrotic lesions, they do not 
reflect any diagnosis of plantar warts. 

As mentioned above, the only medical evidence of record to 
reference plantar warts is an August 2004 private treatment 
record.  That record indicates that the Veteran could 
possibly have plantar warts.  However, this observation was 
followed by a question mark and only termed as a possibility.  
Despite subsequent podiatric treatment, this diagnosis has 
not been verified.  This vague and unconfirmed notation is 
not sufficient to establish a current diagnosis of plantar 
warts.  The medical evidence of record simply does not 
reflect a current diagnosis of plantar warts.

Although the Board recognizes that the Veteran believes he 
has plantar warts, as a lay person, he is not competent to 
diagnose the disorder at issue.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Without medical evidence of a current 
diagnosis of plantar warts, the Veteran does not meet the 
first requirement of Hickson.  See Hickson, supra.  Thus, 
service connection for plantar warts may not be granted.  See 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Accordingly, the Board finds that the claim of entitlement to 
service connection for plantar warts must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009); see also Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Pes Planus with Associated Lesions

The medical evidence of record reflects that the Veteran has 
been treated for foot pain for several years and has been 
diagnosed with various foot conditions, including flat feet, 
deep calluses, and painful, nucleated plantar lesions.  See 
VA treatment record, November 2006; Riverbend Medical Group 
treatment record, August 2004.  As such, the first element of 
Hickson is met.

The Veteran claims that he developed blisters, calluses, and 
other foot symptoms while in service.  See NOD, 
November 2006.  He also claims that he was told that he had 
flat feet at his separation examination.  See Hearing 
transcript, March 2009.  After an extensive search, the RO 
determined that the Veteran's service treatment records could 
not be located.  See Formal Finding, September 2006.  Thus, 
they are not available for confirmation of his assertions.  
However, at the March 2009 hearing, the Veteran provided a 
report of medical history from his February 1992 separation 
examination.  On that report, the Veteran had indicated that 
he had a history of foot trouble.  Although there is no 
elaboration on the nature of the foot trouble, the Board 
finds that this supports the Veteran's assertions.  While 
there is no evidence to confirm the Veteran's assertions that 
he experienced blisters, calluses, and other foot symptoms in 
service and was told that he had flat feet at his separation 
examination, the only relevant evidence of record does not 
contradict these assertions.  As such, an in-service disease 
or injury can be conceded and the second element of Hickson 
is arguably met.

The remaining question is whether a medical nexus exists 
between the Veteran's current foot disability and his alleged 
foot problems in service.

The only clinical evidence of record that addresses a 
possible medical nexus between the Veteran's current foot 
disability and his time in service is a November 2006 note 
from his treating VA podiatrist.  The VA podiatrist indicated 
that the Veteran's foot pain began in service.  He also 
concluded that the Veteran's plantar lesions were secondary 
to his flat feet and had been exacerbated by his active duty.  
In light of the lack of evidence contradicting the Veteran's 
reported history upon which the opinion is based, the VA 
podiatrist's opinion arguably satisfies the third element of 
Hickson.

Affording the Veteran the full benefit of the doubt, the 
Board finds that his current pes planus with associated 
plantar lesions are related to his active duty service.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
As such, his claim of entitlement to service connection for 
pes planus with associated plantar lesions is granted.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for plantar warts is 
denied.

Entitlement to service connection for pes planus with 
associated plantar lesions is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


